DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-6, 8-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose the mechanical limitations of the first housing includes a first connecting portion and a first housing portion; the first housing portion is arranged at one side of the first connecting portion; the second housing includes a second connecting portion and a second housing portion; the second connecting portion is engaged with the first connecting portion to form a first receiving chamber; the second housing portion is arranged at one side of the second connecting portion, a touch area is provided on an outer side wall of the second housing portion, so as to control the TWS bone conduction earphone by operating the touch area; the second housing portion is engaged with the first housing portion to form a second receiving chamber, wherein the first receiving chamber and the second receiving chamber are configured to receive the earphone body.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (20090185699).
	Regarding claim 1, Kim discloses a TWS (True Wireless Stereo) bone conduction earphone (Fig 1, Also, Paragraph 0061 discloses “Short-distance wireless telecommunication module(50) as above-mentioned is took in extension part(20) as above-mentioned, the technology of short-distance wireless telecommunication module(50) is able to be used to short-distance wireless telecommunication system for example, bluetooth technology. And short-distance wireless telecommunication module(50) is included with amplification part(51), data conversion part(52) and transmission and reception part(53), is connected as this order, amplification part(51) is connected with microphone(40) and speaker part(30).”), comprising an earphone housing (Fig 1, speaker housing 30) and an earphone body (Fig 1, Extension part 20); the earphone housing being configured to accommodate the earphone body (As seen in Figs 8 and 9 the two parts are attached and accommodating one another); the earphone body including a storage module (Inherentrly there should be a storage space to at least accommodate Bluetooth name and protocols as the device has Bluetooth capabilities), a Bluetooth module (Paragraph 0061 discloses “ In one wireless Radio Frequency (RF) based form, communication is performed in accordance with a BLUETOOTH”) and a bone conduction module (Fig 1, bone conduction speaker 30); the storage module inherently being configured to store a Bluetooth address corresponding to a Bluetooth device to be connected and paired; the Bluetooth module being configured to establish a communication with the corresponding Bluetooth device according to the Bluetooth address to obtain an audio signal from the Bluetooth device (This is the basic principal of a Bluetooth connection and although not mentioned in the step by step manner by the reference inherent to an ordinary skilled in the art), the bone conduction module inherently vibrating according to the audio signal for transmitting sounds through ossicles.
Regarding claim 2, Kim discloses the limitations of clam 1. Kim further discloses that earphone housing includes a first housing and a second housing (Fig 9, the two housings are shown below with 2 arrows); the first housing and the second housing are engaged with each other to form a main receiving chamber for receiving the earphone body (As seen in Fig 8 parts 20 and 30 are connected through flanges 31 and 32).

    PNG
    media_image1.png
    520
    490
    media_image1.png
    Greyscale








Regarding claim 3, Kim discloses the limitations of clam 1. Kim further discloses an ear hook (Fig 1, item 23), the ear hook being a head-mounted ear hook; the TWS bone conduction earphone including two TWS bone conduction earphones, two ends of the head-mounted ear hook being connected to the earphone housings of the two TWS bone conduction earphones, respectively (Fig 1 as it can appreciated from the figure this is a head mounted headset with the two drivers on the sides of the head connected on the back).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652